Citation Nr: 1104279	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for bipartite 
tibial sesamoids, plantar fasciitis, and hallux valgus with 
bunion deformity of the left foot, currently assigned a 10 
percent evaluation.

2.  Entitlement to a higher initial evaluation for bipartite 
tibial sesamoids, plantar fasciitis, and hallux valgus with 
bunion deformity of the right foot, currently assigned a 10 
percent evaluation.

3.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had verified active service from February 2003 to 
June 2004.  In addition, he had additional service from March 
1999 to August 1999, which has not been formally verified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of November 
2004, which, in pertinent part, granted service connection for a 
bilateral foot condition, and denied service connection for a low 
back disability.  In the course of appellate development, in a 
November 2005 rating decision, the RO granted separate 10 percent 
ratings for each foot condition.  The issues remain on appeal, as 
a grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he is 
satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  In April 2008, the Board remanded the issues for 
additional development.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left foot disability is 
manifested by pes planus, hallux valgus, bunion, bipartite tibial 
sesamoids, and/or plantar fasciitis, all mild in degree, with 
pain, but without significant functional impairment.  

2.  The Veteran's service-connected right foot disability is 
manifested by pes planus, hallux valgus, bunion, bipartite tibial 
sesamoids, and/or plantar fasciitis, all mild in degree, with 
pain, but without significant functional impairment.  

3.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
service-connected bipartite tibial sesamoids, plantar fasciitis, 
and hallux valgus with bunion deformity of the left foot have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5276-5284 (2010).    

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected bipartite tibial sesamoids, plantar fasciitis, 
and hallux valgus with bunion deformity of the right foot have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5276-5284 
(2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In a letter dated in August 2004, prior to the adjudication of 
the claim, the RO advised the claimant of the information 
necessary to substantiate the claim for service connection for a 
foot condition, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The issue is an initial rating issue, and the Federal Circuit 
Court has held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  Nevertheless, in a letter dated in May 
2008, the Veteran was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was informed 
that a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  This notice was in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the 
Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  The claim was subsequently readjudicated in a 
March 2010 supplemental statement of the case; therefore, any 
timing defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's available 
service treatment records in the custody of the service 
department have been obtained.  In this regard, in August 2004 
and in April 2010, the Veteran submitted copies of service 
treatment records in his possession, which were not in the 
custody of the service department.  The service treatment records 
received in April 2010 are not relevant to the issue of the 
rating to be assigned for the Veteran's bilateral foot 
conditions.  All identified VA and private medical records 
necessary to make the determination reached in this decision have 
been obtained.  VA examinations were provided in September 2004 
and March 2009, and described the disabilities in sufficient 
detail for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence 
indicating that there has been a material change in the service-
connected disorder since this last evaluation.  38 C.F.R. § 
3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating-Bilateral Foot Conditions

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The period for consideration 
in this case extends from the effective date of the grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
If the disability has undergone varying and distinct levels of 
severity throughout this time period, staged ratings may be 
assigned.  Id.  

Service treatment records show that in May 1999, the Veteran 
complained of sore feet for the previous 2 weeks.  He was noted 
to be in week 7 of basic training.  On examination, he was found 
to have pes planus, and was to continue using arch support.  

On the separation examination and medical history in May and June 
2004, the Veteran reported foot pain.  

After service, at a VA examination in September 2004, the Veteran 
complained of bilateral foot pain since basic training.  
Examination of the feet showed no corns, callosities, or edema.  
He had normal arch and architecture.  There was significant 
tenderness to palpation in the plantar fascia.  He had an easy 
heel-to-toe gait.  There was no limitation of motion, or evidence 
of range of motion of the feet being additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The diagnosis was 
bilateral plantar fasciitis and tarsal tunnel syndrome.  

VA treatment records show that the Veteran was seen for a 
podiatry consult in December 2004, complaining of severe pain and 
tenderness on the bottom of both feet, which had become 
increasingly more painful in the previous 12 months.  Objective 
findings were noted to be flat feet, excessive pronation past the 
vertical in stance and in gait.  He had pain and tenderness on 
palpation of tibial sesamoids and calcaneal tuberosities.  The 
assessment was chronic plantar fasciitis and tibial sesamoiditis, 
flat feet, and possible bipartite tibial sesamoids and heel 
spurs.  X-rays were to be obtained.  

X-rays of both feet were obtained in December 2004.  The request 
noted a history of tibial sesamoid pain and plantar heel pain, 
bilaterally.  According to the radiology report, X-rays disclosed 
no evidence of recent fracture, dislocation, or other bony 
abnormality, and the impression was essentially negative feet. 

When seen in the podiatry clinic for follow-up in February 2005, 
it was noted that the X-rays had shown bipartite or fractured 
tibial sesamoids, but no heel spurs.  Gait studies showed good 
control.  The assessment was pes planus and bipartite tibial 
sesamoids.  In April 2005, it was noted that he had not obtained 
any relief from an injection.  He did not want to undergo surgery 
due to starting a new job, and would return on an as-needed 
basis.  He was diagnosed as having tibial sesamoiditis and 
bunion.  

In a conference with a Decision Review Officer (DRO) in November 
2005, the Veteran said that he did not have any visible 
deformities of the feet, but had been told that he had a non-
union of the metatarsals requiring surgery, which was to be 
performed in February.  

On a VA examination in March 2009, the Veteran stated that he had 
not had any foot surgery.  He had received cortisone injections 
twice, which had provided temporary relief.  He complained of 
diffuse foot pain over the soles of both feet as well as through 
the great toes.  The pain was aggravated with prolonged standing; 
arch supports provided moderate relief.  He said that his 
occupation was impaired in difficulty standing for prolonged 
periods; he said he could stand one hour and walk for 45 minutes 
before needing to rest due to pain.  He had flare-ups in the 
right foot one or two times a week lasting several minutes with 
increased pain but no further functional impairment.  On 
examination, there were no corns, calluses, or edema of either 
foot.  There was mild bilateral pes planus.  Achilles tendon 
alignment was normal bilaterally with no pain on manipulation.  
There was no painful or restricted motion in either foot.  There 
was tenderness over the bilateral metatarsophalangeal (MTP) 
joints.  Weight bearing, strength, and stability were normal.  
There was no visible bony deformity of either foot.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  X-rays showed slight bilateral hallux valgus deformity 
but were otherwise normal.  The diagnoses were mild bilateral 
plantar fasciitis and mild bilateral hallux valgus.  

The Veteran's bilateral foot condition is identified as 
"bipartite tibial sesamoids, plantar fasciitis, and hallux 
valgus with bunion deformity."  

Pes planus, or flatfoot, is rated as a single condition, whether 
bilateral or unilateral; ratings for severe and pronounced 
disabilities are higher if the condition is bilateral.  Mild pes 
planus, with symptoms relieved by built-up shoe or arch support, 
is rated noncompensable.  Moderate pes planus, unilateral or 
bilateral, with weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, pain on manipulation and use 
of the feet, warrants a 10 percent rating.  Severe pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
warrants a 20 percent rating if unilateral or a 30 percent rating 
if bilateral.  For pronounced pes planus, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, a 
30 percent rating is warranted if unilateral; for a bilateral 
condition, a 50 percent rating is warranted.  38 C.F.R. Part 4, 
Code 5276 (2010).  

Hallux valgus, malunion or nonunion of tarsal or metatarsal 
bones, and foot injuries are all rated as a unilateral condition, 
i.e., separate ratings for each foot may be assigned if the 
condition is bilateral.  

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if equivalent 
to amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  38 
C.F.R. § 4.71a.  

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  A Note to Diagnostic Code 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with actual 
loss of use of the foot is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The Veteran's pes planus has been described as mild.  Although 
the podiatrist, in December 2004, noted "excessive pronation 
past the vertical," weight-bearing over or medial to the great 
toe has not been reported.  Indeed, in March 2009, weight bearing 
was normal.  None of the records indicate marked deformity.  
Although the feet have been tender to palpation, the 2009 
examination specifically noted that there was no pain on 
manipulation.  There is no indication of swelling on use, or 
characteristic callosities.  

The Veteran's hallux valgus has also been described as mild, when 
noted at all, and there is no indication, lay or medical, that 
the hallux valgus is severe or equivalent to amputation of great 
toe, nor has he undergone surgery.

Additionally, malunion or nonunion of the tarsal or metatarsal 
bones has not been shown.  The Veteran was diagnosed as having 
bipartite or fractured sesamoids by a VA podiatrist in December 
2004, and the podiatrist subsequently stated that the X-rays had 
shown bipartite or fractured tibial sesamoids.  According to the 
X-ray report provided by the radiologist, however, the X-rays had 
not shown any bony abnormalities.  The podiatrist did not 
reiterate that diagnosis in April 2005; at that time, the Veteran 
was diagnosed as having tibial sesamoiditis, bunion.  Further, X-
rays obtained in March 2009 showed slight bilateral hallux valgus 
deformity but were otherwise normal.  On the March 2009 
examination, the examiner specifically noted that there was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  

As to other foot injuries, the Veteran's service-connected foot 
disability is "bipartite tibial sesamoids, plantar fasciitis, 
and hallux valgus with bunion deformity."  It is significant to 
note, however, that the Veteran has not been diagnosed as having 
all of these conditions at the same time.  Rather, different 
diagnoses have been provided on different occasions, suggesting 
some difference in interpretation may be involved.  In any event, 
the objective findings have been characterized as mild.  

The Veteran's primary symptom is pain.  Factors affecting 
functional impairment, such as pain on motion, weakened movement, 
excess fatigability, lost endurance, swelling, or incoordination, 
must also be considered, in evaluating a disability based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The September 2004 examination 
disclosed no limitation of motion, or evidence of range of motion 
of the feet being additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Although the Veteran states that 
he has significant pain, limiting his ability to walk more than 
45 minutes or stand more than an hour without rest, his 
statements must be balanced against the objective findings, which 
have been characterized as mild, as well as his decision to 
forego surgery.  He had flare-ups in the right foot one or two 
times a week lasting several minutes with increased pain but no 
further functional impairment.  No limitation of motion has been 
shown.  The weight of the evidence is against a higher rating for 
the Veteran's right and left foot conditions, and 

In sum, bilateral pes planus, if mild, is rated noncompensable.  
Unilateral hallux valgus warrants a 10 percent rating if severe.  
Malunion or nonunion of the tarsal or metatarsal bones or other 
foot injuries are assigned a 10 percent rating for "moderate" 
symptoms.  Thus, although the Veteran's individually mild foot 
conditions, when considered in the aggregate, my reasonably be 
considered to more closely approximate "moderate" symptoms, 
none of the symptoms indicative of a higher rating under any 
potentially relevant diagnostic code have been shown.  For these 
reasons, as well as the fact that the primary symptom is pain, a 
separate rating is not warranted.  See 38 C.F.R. § 4.14.  

The Veteran contends that his foot conditions cause him problems 
on his jobs, as he is unable to stand for more than an hour or 
walk for more than 45 minutes without rest.  Thus, the Board must 
address the question of whether to refer the case for an 
extraschedular rating.  See Barringer v. Peak, 22 Vet. App. 242 
(2008).  In this regard, although the evidence indicates that the 
Veteran has at least one job, the standard of marked interference 
with employment required for an extraschedular evaluation is less 
than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  

The rating schedule provides for higher ratings for foot 
conditions.  His complaints of pain have been considered in the 
current ratings.  The Board finds that the level of disability 
resulting from the bipartite tibial sesamoids, plantar fasciitis, 
and hallux valgus with bunion deformity do not reflect the 
criteria for a higher rating, but the rating criteria are 
adequate to evaluate the Veteran's symptoms.  Consequently, the 
question of an extraschedular evaluation is not raised.  
Nevertheless, it is also worth noting that the medical records 
show infrequent treatment for his feet, and no hospitalizations.  
Thus, referral for extraschedular consideration is not warranted. 

In sum, the Veteran's bilateral foot condition is manifested by 
pes planus, hallux valgus, bunion, bipartite tibial sesamoids, 
and/or plantar fasciitis, and hallux valgus are mild, and result 
in pain without functional impairment in excess of that 
contemplated by the 10 percent rating in effect for each foot 
condition.  The preponderance of the evidence is against the 
claim for higher ratings, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for bipartite tibial 
sesamoids, plantar fasciitis, and hallux valgus with bunion 
deformity of the left foot is denied.

An initial rating in excess of 10 percent for bipartite tibial 
sesamoids, plantar fasciitis, and hallux valgus with bunion 
deformity of the right foot is denied.


REMAND

Concerning the claim for service connection for a low back 
disability, the prior remand development was not sufficient to 
resolve the complicated factual and legal issues raised by this 
claim.  

Briefly, the Veteran had an unverified period of service from 
March 1999 to August 1999; then served on active duty from 
February 2003 to June 2004.  During the first period of service, 
he was seen complaining of low back pain.  In between the two 
periods of service, however, he injured his low back in two motor 
vehicle accidents which occurred in February 2002 and two weeks 
later.  During his final period of service, he again complained 
of back pain, reporting a fall from a truck, and/or sleeping on a 
cot as the onset.  Subsequent to service, he has continued to 
complain of back pain, relating the onset to service.  

The first factual problem is whether the Veteran actually has a 
chronic low back disability.  Absent the current existence of a 
claimed condition, there may be no service connection.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Although the Veteran has 
complained of back pain on numerous occasions, objective findings 
have been largely normal.  On the most recent VA examination, in 
March 2009, he was diagnosed as having chronic lumbosacral 
strain, although this appears to be based on his history and 
complaints, rather than objective findings.  This matter must be 
clarified.

Next, if a current back disability is shown, the onset must be 
determined.  In this regard, in 1999, the Veteran related the 
onset to basic training; in 2002, he related the onset to the 
motor vehicle accidents; from November 2003 until after March 
2009, he related the onset to either a fall from a truck or 
sleeping on a cot, during the second period of service; and most 
recently, such as in April 2010, he states that the condition 
began in basic training in "1998" and has continued since then.  
As can be seen, these various histories raise credibility 
concerns.  In this regard, with respect to continuity of 
symptomatology, although a Veteran's testimony cannot be rejected 
simply because it was not reported contemporaneously to service, 
or noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of factors 
such as possible bias or conflicting statements, and the absence 
of contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  

Additionally, complicated legal issues are raised regarding the 
burden of proof.  Normally, the evidence must show that it is at 
least as likely as not that a given condition was of service 
onset.  In this case, however, there is a clear injury which 
occurred after the first period of service, but before the second 
period of service.  In this regard, there is no evidence of an 
entrance examination prior to the Veteran's entrance onto active 
duty in February 2003; therefore, the presumption of soundness on 
entry does not apply.  That presumption attaches only where there 
has been an entrance examination in which the later complained-of 
disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40, 
45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
Nevertheless, if a Veteran establishes that a preexisting 
condition worsened during active duty, at that point, the 
presumption of aggravation applies.  Smith, at 48.  

The March 2009 VA examination did not apply these standards, and, 
in addition, relied on some inaccurate history, such as low back 
pain after sleeping on a cot in February 2003, which is nowhere 
shown in the record.  The Board, however, is not obliged to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the character and type (i.e., 
active duty, ACDUTRA, etc.) of the Veteran's 
service from March 1999 to August 1999, or, 
if already verified, associate the 
verification with the claims file.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has a 
chronic low back disability of service origin 
or aggravation.  The entire claims folder and 
a copy of this REMAND must be made available 
to the examiner prior to the examination. The 
Veteran had active duty from March 1, 1999, 
to August 4, 1999 (if verified above); and 
from February 10, 2003, to June 8, 2004.  An 
examination and any indicated studies should 
be performed, to determine if the Veteran has 
a current chronic low back disability.  If 
so, the examiner should provide a diagnosis 
for any chronic low back disability currently 
present, and express an opinion as to the 
following:

   *  Is it at least as likely as not that 
the chronic low back condition had its onset 
during the Veteran's first or second period 
of active duty?

   *  Is it more likely than not that the 
chronic low back condition prior to the 
second period of service, i.e., due to the 
motor vehicle accidents in early 2002?  If 
so,

   *  Is it at least as likely as not that a 
pre-existing chronic low back condition 
increased in severity during the second 
period of service?  If so,

   *  Was the increase in severity 
undebatably (i.e., clearly and unmistakably) 
due to the natural progress of the disease?

The complete rationale for all opinions 
expressed must be provided.  In this regard, 
although these are legal standards, the 
examiner should use medical judgment and 
expertise, in attempting to arrive at the 
requested degree of certainty in his or her 
opinion.   

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for a low back disability, on the basis of 
all evidence of record, including that 
submitted after the March 2010 SSOC, and 
using the appropriate standards of proof, as 
set forth in the preceding paragraph and 
above on page 13.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
afforded an opportunity to respond, before 
the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


